Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

PHILIP R. SKODINSKI                                 GREGORY F. ZOELLER
South Bend, Indiana                                 Attorney General of Indiana

                                                    JAMES B. MARTIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                              May 29 2014, 10:21 am


                               IN THE
                     COURT OF APPEALS OF INDIANA

DENNIS KNIGHT,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 71A03-1401-CR-40
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                             The Honorable Jerome Frese, Judge
                              Cause No. 71D03-1109-FB-147



                                           May 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Dennis Knight challenges the sufficiency of evidence supporting his conviction for

class B felony robbery. Finding the evidence sufficient, we affirm.

                              Facts and Procedural History

       Around 9:30 p.m. on August 15, 2011, several employees of a South Bend fast food

restaurant were cleaning up the otherwise empty restaurant when a man later identified as

Knight approached the counter and ordered a sandwich. The assistant manager (“cashier”)

took his order, quoted him a price, and accepted his payment. When she opened the cash

drawer, Knight said, “I’ll take the rest of that; I’m not kidding; I’ll f**k’n blow your head

off.” Tr. at 35. She looked directly at Knight’s face, and the two established eye contact.

She briefly looked down and noticed that he was pointing a gun at her. Knight reached over

the counter, grabbed $200 from the cash drawer, put it in a bag, and fled. The cashier phoned

911. When police arrived, the cashier described the robber’s clothing, height, build, age,

race, and complexion. See Tr. at 36 (“He looked like he had either acne marks or stubble or

both.”). A subsequent check of the restaurant’s surveillance tape verified the accuracy of her

description.

       A week later, the cashier was inside a nearby convenience store and noticed a photo

on the wall. She immediately recognized the man in the photo as a younger version of the

robber and brought it to the attention of the convenience store clerk. A few days later, the

cashier met with police and identified Knight from a photo array consisting of six

photographs of persons of similar age, ethnicity, and complexion.


                                              2
         The State charged Knight with class B felony robbery with a deadly weapon.1 Knight

filed a motion to suppress identification testimony, which the trial court denied. At trial, the

cashier identified Knight as the robber both in person and by photo array. The jury convicted

Knight as charged, and he now appeals.

                                      Discussion and Decision

         Knight contends that the evidence is insufficient to support his conviction. When

reviewing a sufficiency claim, we neither reweigh evidence nor judge witness credibility.

Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). Rather, we consider only the evidence and

reasonable inferences most favorable to the verdict and will affirm the conviction “unless no

reasonable fact-finder could find the elements of the crime proven beyond a reasonable

doubt.” Id. To be sufficient, the evidence need not overcome every reasonable hypothesis of

innocence. Id. A conviction can be sustained on the uncorroborated testimony of a single

witness, even where that witness is the victim. Bailey v. State, 979 N.E.2d 133, 135 (Ind.

2012).

         Knight claims that the State failed to establish his identity as the robber. Specifically,

he asserts that the cashier misidentified him after seeing his photo on the wall at a nearby

convenience store. In other words, he maintains that she remembered his face not from the

robbery but from the convenience store photo. When evaluating the likelihood of a

misidentification, the trial court considers the following factors:                   (1) the witness’s



         1
           The instant charge was Count III of a five-count information against Knight, with all five counts
being for different alleged acts of class B felony robbery. Ind. Code § 35-42-5-1. Count III was severed and
tried separately.

                                                     3
opportunity to view the robber at the time of the crime; (2) the witness’s degree of attention;

(3) the accuracy of the witness’s prior description of the robber; and (4) the level of certainty

demonstrated by the witness. Williams v. State, 774 N.E.2d 889, 890 (Ind. 2002).

       During the robbery, the cashier stood two feet from Knight. She had an unobstructed

view of him while she took his order, accepted his payment, and attempted to give him his

change. When he threatened her and demanded the cash in the drawer, she maintained eye

contact with him, except to notice that he had a gun pointed at her. When police arrived, the

cashier described with specificity her robber’s clothing, height, build, age, skin color, and

facial features. The surveillance tape corroborated her description. All of this occurred

before she ever saw Knight’s face on the convenience store wall.

       A week later, when the cashier was inside the nearby convenience store and saw

Knight’s photo on the wall, she immediately recognized him as a younger version of the man

who had robbed her at gunpoint. She twice identified Knight again, in a photo array and then

in court.

       In sum, the cashier observed Knight at close proximity, and her attention was fixed on

him and his weapon. She identified him with certainty and described him specifically and

accurately. His arguments concerning her emotions as a victim and the influence of the

convenience store photo amount to invitations to reweigh evidence and assess witness

credibility, which we may not do. The evidence is sufficient to support Knight’s conviction.

Accordingly, we affirm.




                                               4
      Affirmed.

BAKER, J., and BARNES, J., concur.




                                     5